Citation Nr: 0938556	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to a service connected disability.

2.  Entitlement to service connection for depression, to 
include as secondary to a service connected disability.

3.  Entitlement to an increased disability rating for 
prostatitis, currently evaluated at 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the benefit sought on 
appeal.  The Veteran, who had active service from December 
1981 to December 1985 and February 1987 to September 2003, 
appealed that decision to the BVA.  The case was then 
referred to the Board for appellate review.  

At the June 2009 hearing before the Board, the Veteran 
requested to reopen his claim for service connection for 
erectile dysfunction.  As such, the Board refers the issue of 
entitlement to service connection for erectile dysfunction 
back to the RO for adjudication.

The issues of entitlement to service connection for headaches 
and entitlement to service connection for headaches and 
depression, to include as secondary to a service connected 
disability, are addressed in the REMAND portion of the 
decision below.  


FINDING OF FACT

At a June 2009 BVA hearing, the Veteran indicated that he no 
longer wished to pursue an appeal on the issue of entitlement 
to an increased disability rating for prostatitis


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issue of entitlement to an 
increased disability rating for prostatitis, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

The Veteran, during a June 2009 Board hearing, withdrew his 
appeal as to the issue of entitlement to an increased 
disability rating for prostatitis.  Thus, no allegations of 
errors of fact or law remain for appellate consideration of 
the issue.  Accordingly, the Board does not have jurisdiction 
to review the appeal of this issue and it is dismissed 
without prejudice


ORDER

The appeal as to the issue of entitlement to an increased 
disability rating for prostatitis is dismissed. 


REMAND

Upon preliminary review of the record the Board finds that 
further development is necessary before a decision upon the 
merits may be made regarding the Veteran's claims of service 
connection for depression and headaches.  In this regard, the 
Board finds that VA examinations are necessary to properly 
resolve the medical questions presented in this appeal.  

The Veteran contends that he has depression that is causally 
related to his service-connected tinnitus.  In addition, a 
private physician provided a letter in August 2009 stating 
that the Veteran suffers from depression due to frequency, 
incontinence, pain, and other medical conditions.  Although 
this letter indicates that the Veteran's depression may be 
associated with the Veteran's service-connected prostatitis, 
the lack of rationale for this opinion and lack of treatment 
records for depression display insufficient competent medical 
evidence for the VA to make a decision on the claim.

The Veteran also contends that his headaches are causally 
related to his service-connected tinnitus.  The record 
includes overlapping complaints of tinnitus and chronic 
headaches; however, at no point does the medical evidence 
show that the tinnitus actually caused, rather than just 
coincided with, the chronic headaches.  

Based on this record, the Board concludes that there is 
insufficient evidence to decide the claims on appeal.  As 
such, the Board is of the opinion that the Veteran should be 
afforded appropriate examinations to ascertain the etiology 
of the Veteran's headaches and depression and whether they 
are causally or etiologically related to a service connected 
disability.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of any depression 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether the Veteran 
currently has depression, and if so, 
whether any current depression is in any 
way causally or etiologically related to 
the Veteran's service or to his service-
connected disabilities, including 
tinnitus or prostatitis.  If any 
depression that may be present is not 
caused by service or a service connected 
disability, the examiner is requested to 
offer an opinion as to whether any 
service connected disability increases 
the severity or chronically worsens any 
depression that may be present.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

2.  The Veteran should also be afforded 
an examination to ascertain the nature 
and etiology of any headache disorder 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether the Veteran has a 
headache disorder, and if so whether any 
current headache disorder is in any way 
causally or etiologically related to the 
Veteran's service or to his service-
connected disabilities, including 
tinnitus.  If any headache disorder that 
may be present is not caused by service 
or a service connected disability, the 
examiner is requested to offer an opinion 
as to whether any service connected 
disability increases the severity or 
chronically worsens any headache disorder 
that may be present.    

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


